     Case 2:20-cv-02679-MCS-E Document 39-3 Filed 05/03/21 Page 1 of 2 Page ID #:999




1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12
      EBONY BALLARD,                              Case No. CV-20-02679 MCS (Ex)
13
                 Plaintiff,
14                                                [PROPOSED] ORDER GRANTING
                        v.                        DEFENDANT’S MOTION IN LIMINE
15                                                TO EXCLUDE TESTIMONY
16    LOUIS DEJOY, Postmaster General of          REGARDING UNEXHAUSTED EEO
      the United States of America,               ALLEGATIONS
17
                 Defendant.
18                                                Honorable Mark C. Scarsi
19                                                United States District Judge

20
21
22
23
24
25
26
27
28
                                              1
     Case 2:20-cv-02679-MCS-E Document 39-3 Filed 05/03/21 Page 2 of 2 Page ID #:1000




1            Having considered Defendant’s Motion in Limine, the Memorandum of Points
2      and Authorities, the evidence presented therein, the Opposition and Reply briefs filed
3      thereto:
4            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant’s
5      Motion is granted and testimony regarding complaints Plaintiff (1) did not make at the
6      administrative level or (2) concern events that occurred subsequent to August 30, 2019 is
7      excluded.
8
9            IT IS SO ORDERED.
10
11
12     DATED: __________________, 2021
13
14
15
16                                                  ________________________________
17                                                  HONORABLE MARK C. SCARSI
                                                    UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                   2
